OPINION
This case is before us on motion to strike the bill of exceptions, and motion for leave to substitute a certified copy of the judgment roll.
The facts are the same as those presented in similar motions in the case of Lewis, et al. v. Williams, No. 3362, 61 Nev. 253,123 P.2d 730, this day decided.
For the reasons given in case No. 3362, it is ordered that the bill of exceptions filed herein be stricken, and that the motion for leave to file a certified copy of the judgment roll is denied.
(Reporter's Note — An identical order affirming the judgment of the lower court was entered in this case as in the case of Lewis, et al. v. Williams, 61 Nev. 257, 125 P.2d 306, on April 29, 1942.) *Page 259